Ford, J.
In accordance with stipulation of counsel that the merchandise covered by the foregoing protest, described in schedule “A,” attached to the decision, as “Weibull Blender and Conditioner (industrial machinery for use in the manufacture of sugar, and parts thereof)” is the same in all material respects 'as those the subject of Union Sugar Div. Consolidated Foods Corp. v. United States (55 Cust. Ct. 113, C.D. 2559), affirmed, United States v. Union Sugar Div., Consolidated Foods Corp. (54 CCPA 1, C.A.D. 892), the claim of the plaintiff was sustained.